DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 4 – 9, 11, 16, 17 and 20, submitted November 30, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed November 30, 2020, with respect to the rejection of claims 4 and 20 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 4 and 20 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 6 - 10, filed November 30, 2020, with respect to the rejection of claims 1 – 26 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 - 26 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Arthur E. Jackson on February 26, 2021.
The application has been amended as follows: 
In the claims:
Claim 2, line 4 after “350 g/mol,” delete [[such as molecular weight in the range of 200 – 330 g/mol]].
Claims 15, line 1 after “claim 1” delete [[ela494]].
Claim 17, line 4-5 after “low molecular weight” delete [[such as molecular weight]].
Claim 26, delete the current version and replace it with the following:
26.  Method according to claim 24, wherein the formed oil phase enriched in lighter TOP components is separated from a heavy TOP fraction and directly or indirectly further processed to a bio- component suitable for the production of a fuel.

Allowable Subject Matter
Claims 1 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on November 30, 2020 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622